DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 06/21/2021, 05/03/2021 and 03/24/2021
Claim 1 has been amended.  Overall, claims 1-6 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over any one of  De Kerpel (Publication Number WO2015/031961A2) or Mori et al. (Mori) (U.S. Patent Application Publication Number 2009/0085312A1) in view of Wilmshurst et al. (Wilmshurst) (U.S. Patent Application Publication Number 2008/0178948A1).
	Regarding claim 1, De Kerpel (as shown in Figs. 1-2 and 4) or Mori (as shown in Fig. 1) discloses a rotary displacement compressor (3-see page 7, lines 9-21 in De Kerpel; 1 in Mori) comprising: a compressor body (9- see page 8, lines 16-18 in De Kerpel; 3, 4 - see page 1, para. [0029] to para. [0032]) in Mori) that compresses a medium by reducing a volume of the medium using rotation;  5a discharge pipe (5, 6b in De Kerpel; 13, 14, 15-see page 2, para. [0039] in Mori) through which a compressed medium, which is discharged through a discharge port (5 in De Kerpel; 13 in Mori) of the compressor body, flows; a check valve (16- see page 9, lines 5-28 in De Kerpel; 25 - see page 3, para. [0055] to para. [0056] in Mori) that shuts off the compressed medium flowing backward to the compressor body; and 10a backflow control valve (15- see page 12, lines 10-23 and Figs. 2 and 4 in De Kerpel; 24- see page 3, para. [0054]) in Mori) that allows a predetermined rate of the compressed medium to flow backward, wherein the check valve and the backflow control valve are disposed in series via the discharge pipe.   However, De Kerpel or Mori fails to disclose the backflow control valve being a ball type backflow control valve.
	As sown in Figs 1-3 and 10, Wilmshurst teaches wherein the backflow control valve is a ball type backflow control valve 13.  It would have been obvious to one having ordinary skill in 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the ball type backflow control valve of Wilmshurst with the backflow control valve of any one of De Kerpel or Mori as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
The results are predictable as controlling the return flow of the fluid/air in the rotary compressor device.
	Regarding claim 2, De Kerpel or Mori discloses wherein the compressor body is a scroll type compressor body (see page 7, lines 11-17 in De Kerpel; see page 1, para. [0027] to para. [0032] in Mori) including an orbiting scroll and a fixed scroll (the scroll compressor obviously has orbiting scroll and fixed scroll in De Kerpel; 3, 4- see page 1, para. [0031] to para. [0032] in Mori).   
	Regarding claim 6, De Kerpel discloses wherein an aftercooler 14 (see page 15, lines 5-9 and page 18, lines 4-26) is disposed between the discharge 10port 5 of the compressor body and the check valve 16 to cool the compressed medium discharged through the discharge port 5 (see Fig. 1).
2.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over any one of De Kerpel or Mori in view of Wilmshurst as applied to claims 1-2 above, and further in view of Kiso et al. (Kiso) (Publication Number JP2014-009625).
	The modified De Kerpel or Mori discloses the invention as recited above; however, the modified De Kerpel or Mori fails to disclose a PM rotor and a control unit that inverter-controls the PM motor.
claim 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the control unit that inverter-controls the PM motor, as taught by Kiso in the any one of the modified De Kerpel or Mori apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as improve the handling flexibility of a housing member, and to eliminate the need of ensuring the long extra length of a lead wire of a stator, in an electric compressor.
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over any one of De Kerpel or Mori in view of Wilmshurst as applied to claims 1-2 above, and further in view in view of JP ‘891 (Publication Number JP4942891Y1).
The modified De Kerpel or Mori discloses the invention as recited above; however, the modified De Kerpel or Mori fails to disclose a reverse rotation 18detection unit.
JP ‘891 teaches 25wherein the control unit includes a reverse rotation 18detection unit 6 (see page 2, lines 2-4; and lines 18-30 and page 3, lines 7-14 of the English Translation) that detects a rotation of the orbiting scroll/compressor 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the reverse rotation detection unit, as taught by JP ‘891 in the any one of the modified De Kerpel or Mori 
The results are predictable as detecting the reverse rotation of the compressor is ensure and the reverse rotation state can be warned with a simple structure.

Prior Art
4.	The IDSs (PTO-1449) filed on June 21, 2021 and Mar. 24, 2021 have been considered.  An initialized copy is attached hereto.  
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Shieh (U.S. Patent Number 7,237,569 B2) and Ecker (U.S. Patent Number 2,682,281), each further discloses a state of the art.

Response to Arguments
6.	The amendment filed on 05/03/2021 has overcome the claim rejection to claims 1-6. However, the applicants’ arguments are based on the amended claims 1-6 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/21/2021 and 03/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746